The reason assigned as the ground of appeal is, in substance, that the will offered for probate is not the will of Hannah Stevens, but a copy of a will which she at one time made and afterward destroyed, thereby intending to revoke any and all wills by her made. Had the allegation been simply that the will offered for probate was not the will of Hannah Stevens, a sufficient reason would have been assigned. Lane v. Hill, 68 N.H. 398. In the amendment the reason given is the same as that originally assigned. It is true that additional facts and conclusions of law are stated, showing wherein the will offered for probate is not the will of Hannah Stevens, but that is permissible. Lane v. Hill, supra.
Exceptions overruled.
All concurred. *Page 424